     Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                      )
                                               )
               vs.                             )       Criminal No. 18-35
                                               )
JOSEPH W. NOCITO,                              )
                                               )
               Defendant.                      )

                                         OPINION

       I.      Introduction

       Pending before the court are: (1) a motion for return of property pursuant to Federal

Rule of Criminal Procedure 41(g) filed by Nocito Enterprises, Inc., Palace Development

Co, Inc. and Jonolley Properties, Inc. (collectively, the “Intervenors”) (ECF No. 182), with

brief in support, and attached exhibits (ECF No. 183)1; and (2) Intervenors’ Motion for

leave to file materials under seal and ex parte (ECF No. 173).

       In the motion for leave to file materials under seal, the Intervenors seek leave to file

a reply brief in which they quote “Exhibit J,” a document that was filed under seal and ex

parte (ECF No. 67, Exh. J). The Intervenors seek to file their quotation of Exhibit J under

seal to avoid an inadvertent waiver of their claims of attorney-client privilege. In its

response (ECF No. 173), the government contends that a reply brief is untimely and

unnecessary. The government’s response (ECF No. 160) was filed on February 28, 2020,

and the Intervenors’ motion to file a reply brief was filed on June 17, 2020. The Intervenors


       1  The proposed Rule 41(g) motion and supporting materials were originally
presented as attachments to an application for intervention (ECF No. 152). The
government, in its response, did not contest the Intervenors’ right to file a Rule 41(g)
motion, but argued that the motion should be denied on the merits (ECF No. 160). The
court, accordingly, instructed the Intervenors to file the Rule 41(g) motion and supporting
materials as separate docket entries (ECF No. 180).



                                              1
     Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 2 of 9




filed a reply to the government’s response (ECF No. 178), pointing out that the delay was

due in part to the covid-19 pandemic. The motions are ripe for decision.



       II.     Factual and Procedural Background

       The underlying criminal case involves a prosecution for tax fraud against defendant

Joseph W. Nocito (“Nocito”). The charges remain pending. Nocito filed numerous pretrial

motions (ECF Nos. 107-115), which remain undecided. The government filed responses

in opposition (ECF Nos. 133-137, 139) and the parties engaged in extensive briefing.

Unfortunately, the hearing (which the defense believes should occur in person) has been

postponed multiple times due to the covid-19 pandemic. The parties agreed to toll the

Speedy Trial clock during this delay (ECF No. 175). The hearing is now scheduled for

August 25, 2020, but may need to be postponed again.

       In October 2018, Nocito filed a motion for discovery of confidential informant

materials (ECF No. 45), which the government opposed (ECF No. 56). After a hearing on

February 14, 2019, and additional argument on May 8, 2019, the court issued an opinion

and order on June 13, 2019, denying the motion (ECF No. 99). The factual background set

forth in the court’s June 13, 2019 opinion (ECF No. 99) is incorporated by reference.

       In the extensive proceedings conducted with respect to the motion for discovery of

confidential informant materials, which involved an alleged intrusion into Nocito’s

attorney-client privilege, the court considered the government’s use of “Exhibit J” during

the grand jury proceedings. Nocito attached Exhibit J under seal and ex parte to several

court filings. The government, through its taint team, separately provided Exhibit J to the

court for in camera review, although the prosecution team has not reviewed Exhibit J.




                                            2
     Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 3 of 9




There is no need for the Intervenors to provide a quotation of Exhibit J to the court under

seal and ex parte because the court is familiar with that document.

       Exhibit J was voluntarily provided to the government by Dennis Sundo

(“Sundo”), the secretary and chief financial officer (“CFO”) of Automated Health

Systems, Inc. (“AHS”). In the June 13, 2019 opinion, the court described the contents of

Exhibit J as follows:

       This document clearly discloses legal advice given by attorneys. The
       context, however, given Sundo’s and Nocito’s roles at AHS and the
       reference to “expense categories,” is that the legal advice was given to the
       corporation, not Nocito in his individual capacity. It appears that the legal
       advice may have been given to Sundo, to be passed on to Nocito. Sundo is
       asking Nocito for approval to make a journal entry on the company books
       to charge off personal expenses.

(ECF No. 99 at 6 n.8).

       There is no indication on the face of Exhibit J that the document belongs to the

Intervenors. The document is a plain, typed sheet of paper, with no letterhead. It is

addressed to “Joe” [Nocito] and purports to be from “Denny” [Sundo] (his name is typed,

not handwritten). The Intervenors recognize that Sundo was an employee of AHS (ECF

No. 183 at 10-11). The Intervenors had the same corporate address as AHS (ECF No. 183

at 10), but there is no factual assertion that Sundo was working for any of the Intervenors

when he created Exhibit J.



       III.    Legal Analysis

               a. General

       The Intervenors obviously have access to the contents of Exhibit J, because they

seek leave to quote it to the court (ECF No. 173). They did not articulate any business




                                            3
     Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 4 of 9




harm resulting from their lack of access to the actual document. Although the Intevenors

request the physical return of Exhibit J, the primary thrust of their argument is that Exhibit

J contains legal advice that implicates their attorney-client privileges. The Intervenors

argue that there was a valid co-client relationship and valid community of interest

arrangement involving each of the Nocito-related entities (ECF No. 183 at 31-35). The

Intervenors ask the court to enjoin the government from any use (direct or indirect) of the

confidential information derived from Exhibit J (ECF No. 183 at 36).

       Federal Rule of Criminal Procedure 41(g) provides, in its entirety:

       (g) Motion to Return Property. A person aggrieved by an unlawful search
       and seizure of property or by the deprivation of property may move for the
       property's return. The motion must be filed in the district where the property
       was seized. The court must receive evidence on any factual issue necessary
       to decide the motion. If it grants the motion, the court must return the
       property to the movant, but may impose reasonable conditions to protect
       access to the property and its use in later proceedings.

In 2002, the “motion to return property” provision was re-designated from Rule 41(e) to

Rule 41(g) and courts recognize that case law interpreting former Rule 41(e) generally

applies to current Rule 41(g). 3A Charles A. Wright, et al., Federal Practice & Procedure

Criminal § 690 (4th ed. 2017, April 2020 update).

       A motion for return of property may be filed by any person aggrieved by the

deprivation of property and the person filing the motion need not be a party to the existing

litigation. Id. The government does not contest the Intervenors’ ability to file a motion for

return of property under Rule 41(g). The court, accordingly, will address the Intervenors’

Rule 41(g) motion on the merits.

               b. Evidentiary hearing not necessary

       As an initial matter, the court concludes that an evidentiary hearing is not necessary.




                                              4
     Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 5 of 9




Rule 41(g) directs district courts to “receive evidence on any factual issue necessary to

decide the motion.” Fed. R. Crim. P. 41(g). As explained in United States v. Emmanuel,

No. 1:10-CR-43-2, 2017 WL 1196505 (M.D. Pa. Mar. 31, 2017), “ ‘a district court need

not necessarily conduct an evidentiary hearing on every Rule 41(g) motion.’ ” Id. at *2

(quoting United States v. Albinson, 356 F.3d 278, 281 (3d Cir. 2004)). An evidentiary

hearing is not necessary to determine what happened to the property if no disputed issue of

fact exists. Id. In this case, there are no material factual disputes about what happened to

Exhibit J. In addition, the court concludes that a reply brief from Intervenors is not

necessary. Although the court has routinely permitted the parties to conduct extensive

briefing in this case, reply briefs are disfavored. See Chambers Practices and Procedures.

https://www.pawd.uscourts.gov/sites/pawd/files/conti_pp.pdf.        The Intervenors have

submitted several hundred pages of materials and the record is sufficiently developed for

resolution of the pending motions.

               c. Return of property

       In United States v. Bein, 214 F.3d 408 (3d Cir. 2000) (construing the predecessor

Rule 41(e)), the court of appeals held that “even though proceedings under [Rule 41(g)]

are treated as general equitable actions, [Rule 41(g)] only provides for one express

remedy—the return of property.” Id. at 413. The court explained that courts must strictly

construe the waiver of sovereign immunity represented by Rule 41(g). Id. at 415. The

court reiterated: “Although courts treat a motion pursuant to Rule [41(g)] as a civil

equitable action, such a characterization cannot serve as the basis for subjecting the United

States to all forms of equitable relief.” Id. In Bein, the court held that the district court

lacked jurisdiction over a motion to return property to the extent the claimants sought




                                             5
      Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 6 of 9




damages for property the government destroyed. Id. at 416.

        In Emmanuel, the court similarly concluded that the return of property to a specific

address “is the only relief for which Rule 41(g) provides.” 2017 WL 1196505, at *3 (citing

United States v. Stevens, 500 F.3d 625, 628 n.3 (7th Cir. 2007) (“The only proper object of

a Rule 41(g) motion is recovery of actual property seized.”). The court held that “even if

the Government may have improperly destroyed the seized property, there is no remedy

available to Emmanuel under Rule 41(g).” Id. at *4.

        Rule 41(g) applies only when a person is “aggrieved” by: (1) an unlawful search

and seizure; or (2) the “deprivation” of property. The Intervenors cannot establish that they

were aggrieved by an unlawful search and seizure of Exhibit J because that document was

voluntarily provided by Sundo to the government. The Intervenors did not suffer a

“deprivation” of Exhibit J because they continue to possess that information, as evidenced

by their motion to quote that document to the court.

                d. Nature of “property”

        Because there is no factual support for a deprivation of property, the question of

whether the Intervenors’ alleged attorney-client privileges in the contents of Exhibit J are

the type of “property” that can be recovered pursuant to Rule 41(g) need not be

conclusively resolved. For many years, Rule 41 defined the term “property” to include

only tangible objects. 3A Fed. Prac. & Proc. Crim. § 669 (4th ed. April 2020 Update); but

see United States v. New York Tel. Co., 434 U.S. 159, 169 (1977) (“Rule 41 is not limited

to tangible items but is sufficiently flexible to include within its scope electronic intrusions

authorized upon a finding of probable cause.”). In 2002, the definition of “property” in

Rule 41 was amended to include information, and is now defined to include “books, papers,




                                               6
      Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 7 of 9




any other tangible objects, and information.” Id. (quoting Fed. R. Crim. P. 41(a)(2)(A)).

In the notes to the 2002 amendments, the rules committee described the change as only

stylistic. Id. The commentators explain that the amendment “brings the Rule formally into

line with numerous cases holding that a warrant may issue for auditory or visual

information.” Id.

       The Intervenors cite no authority for the proposition that the attorney-client

privilege itself constitutes the kind of property interest that would be cognizable under Rule

41 and the court did not locate any such authority in its independent research. See Zavakos

Enterprises, Inc. v. St. Paul Surplus Lines Ins. Co., No. 3:04-CV-381, 2005 WL 8162724,

at *3 (S.D. Ohio Apr. 6, 2005) (rejecting an argument that the attorney-client privilege is a

property right protected by substantive due process); Zenith Elec. Corp. v. WH-TV Broad.

Corp., No. 01 C 4366, 2003 WL 21911066, at *2 (N.D. Ill. Aug. 7, 2003) (“attorney-client

privilege simply was not a property right that could be sold”).

               e. Injunctive relief

       Even assuming, arguendo, that (a) the Intervenors’ could establish an attorney-

client privilege in the contents of Exhibit J,2 (b) the information constituting an evidentiary

privilege could be viewed as a property interest, and (c) the government destroyed the

Intervenors’ property interests by accepting the document from Sundo,3 the Intervenors

cannot obtain injunctive relief under Rule 41(g). The only remedy available under Rule



2
  The court previously observed that Nocito did not introduce any documents that
formalized the alleged joint defense agreement and rejected Nocito’s reliance on In re
Teleglobe Communications Corp., 493 F.3d 345 (3d Cir. 2007) (recognizing a joint
defense privilege among affiliated corporations) (ECF No. 99 at 4, 16).
3
  The court previously rejected Nocito’s argument that the government deliberately
intruded into the attorney-client privilege when prosecutors read Exhibit J into the record
before the grand jury (ECF No. 99 at 17).


                                              7
      Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 8 of 9




41(g) is the return of the property.

       The Intervenors’ attempt to invoke Rule 41(g) as a mechanism to enjoin the

government and prevent the government’s use of Exhibit J is misplaced. Rule 41(g) and

the exclusionary rule serve fundamentally different purposes.              United States v.

Comprehensive Drug Testing, 621 F.3d 1162, 1173 (9th Cir. 2010) (Rule 41(g) is

concerned with those whose property or privacy interests are impaired by the seizure,

whereas suppression applies only to criminal defendants).

       The Intervenors may not intervene in this criminal case or obtain injunctive relief

pursuant to Rules of Civil Procedure 24 and 65. This criminal case, Criminal Number 18-

35, is governed by the Federal Rules of Criminal Procedure. See Fed. R. Crim. P. 1

(“These rules govern the procedure in all criminal proceedings in the United States district

courts”). The Intervenors’ only cognizable claims arise under Federal Rule of Criminal

Procedure 41(g).

               f. Final observation

       As a final observation, if the court grants a Rule 41(g) motion, it “may impose

reasonable conditions to protect access to the property and its use in later proceedings.”

Fed. R. Crim. P. 41(g). In this case, the Intervenors already have access to the contents of

Exhibit J and there is no need to provide the physical document to Intervenors. The

government represented that it does not intend to offer Exhibit J as a trial exhibit or solicit

privileged communications from witnesses in its case-in-chief. (ECF No. 160 at 8). It is

unclear at this stage of the case, however, whether Nocito may open the door to the use of

Exhibit J at trial and if he does so the government may need to access and use Exhibit J.

When the criminal case is concluded, the Intervenors may seek to renew their motion. See




                                              8
     Case 2:18-cr-00035-JFC Document 185 Filed 07/29/20 Page 9 of 9




Emmanuel, 2017 WL 1196505, at *2 (burden shifts to government after criminal charges

are resolved).



       IV.       Conclusion

       For the reasons set forth above, the Rule 41(g) motion filed by Nocito Enterprises,

Inc., Palace Development Co, Inc. and Jonolley Properties, Inc. (collectively, the

“Intervenors”) (ECF No. 182) will be DENIED; and the Intervenors’ Motion for leave to

file materials under seal and ex parte (ECF No. 173) will be DENIED AS MOOT. An

appropriate order follows.

Dated: July 29, 2020                         BY THE COURT:

                                             /s/ Joy Flowers Conti
                                             Joy Flowers Conti
                                             Senior United States District Judge




                                            9
